Name: Commission Regulation (EEC) No 1679/92 of 29 June 1992 amending Regulation (EEC) No 3083/73 on the communication of the information necessary for implementing Council Regulation (EEC) No 2358/71 on the common organization of the market in seeds
 Type: Regulation
 Subject Matter: agricultural policy;  means of agricultural production
 Date Published: nan

 Avis juridique important|31992R1679Commission Regulation (EEC) No 1679/92 of 29 June 1992 amending Regulation (EEC) No 3083/73 on the communication of the information necessary for implementing Council Regulation (EEC) No 2358/71 on the common organization of the market in seeds Official Journal L 176 , 30/06/1992 P. 0017 - 0017 Finnish special edition: Chapter 3 Volume 42 P. 0197 Swedish special edition: Chapter 3 Volume 42 P. 0197 COMMISSION REGULATION (EEC) No 1679/92 of 29 June 1992 amending Regulation (EEC) No 3083/73 on the communication of the information necessary for implementing Council Regulation (EEC) No 2358/71 on the common organization of the market in seedsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds (1), as last amended by Regulation (EEC) No 1740/91 (2), and in particular Article 9 thereof, Whereas Commission Regulation (EEC) No 3083/73 (3), as last amended by Regulation (EEC) No 3642/88 (4), specifies the information which the Member States must forward to the Commission and the deadlines for such notification; Whereas experience has shown that the estimation of the area under contract at an early date, as required by position No 1 of the Annex to Regulation (EEC) No 3083/73, is extremely difficult; whereas the results thereby obtained are not reliable; whereas Member States should therefore no longer be obliged to forward data on the estimate area under contract to the Commission; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION: Article 1 The entry opposite 1 in the Annex to Regulation (EEC) No 3083/73 is hereby deleted. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 246, 5. 11. 1971, p. 1. (2) OJ No L 163, 26. 6. 1991, p. 39. (3) OJ No L 314, 15. 11. 1973, p. 20. (4) OJ No L 317, 24. 11. 1988, p. 18.